                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


WASHING MACHINE MAN, LLC,

      Plaintiff,                                     Case No.: 20-CV-1559

v.

MID-CENTURY INSURANCE COMPANY,

      Defendant.


                              NOTICE OF REMOVAL



To:   Washing Machine Man, LLC
      Mr. Monte E. Weiss
      Weiss Law Office, S.C.
      1017 W. Glen Oaks Lane
      Suite 207
      Mequon, WI 53092
      --Attorneys for Plaintiff


      PLEASE TAKE NOTICE that Mid-Century Insurance Company, by its

attorneys, CRIVELLO CARLSON, S.C., pursuant to 28 U.S.C. §§ 1441(b) and 1446, file

this Notice of Removal with the Court. The grounds for removal of this action are as

follows:

      1.      A civil action designated as Case No. 20-CV-5045 has been commenced

and is now pending in the Circuit Court for Milwaukee County, Wisconsin, between the

above-named parties.

      2.      On August 26, 2020, the plaintiff filed the Summons and Complaint in the

Circuit Court for Milwaukee County, Wisconsin.       A true and correct copy of the

Summons and Complaint is attached as Exhibit A.



           Case 2:20-cv-01559-SCD Filed 10/09/20 Page 1 of 3 Document 1
          3.      On August 26, 2020, the plaintiff filed an Amended Summons and

Complaint in the Circuit Court for Milwaukee County, Wisconsin. A true and correct

copy of the Amended Summons and Complaint is attached as Exhibit B.

          4.      On September 11, 2020, the Amended Summons and Complaint was

served on Defendant Mid-Century Insurance Company’s registered agent for service of

process by plaintiff’s counsel through its registered agent located at 8040 Excelsior

Drive, Suite 400, Madison, WI 53717. The summons required an answer or appearance

to be filed within 45 days. A true and correct copy of the affidavit of service is attached

as Exhibit C.

          5.      On October 7, 2020, Mid-Century Insurance Company filed its Notice of

Appearance in the Circuit Court for Milwaukee County, Wisconsin, and served all

parties who have appeared in Case No. 20-CV-5045. A true and correct copy of the

Notice of Appearance is attached as Exhibit D.

          6.      The State Court Action is within the original jurisdiction of this Court

pursuant to 28 U.S.C. § 1332, and is a civil action wholly between citizens of different

states.

          a.      Plaintiff is Wisconsin corporation. See Exhibits A & B. The Defendant,

Mid-Century Insurance Company, is a California corporation organized on December 3,

1949, with its principal place of business in Woodland Hills, California. See Exhibit E,

a true and correct copy of Mid-Century Insurance Company’s Civil Cover Sheet.

          b.      The above-described action is a civil action seeking reformation of a

commercial insurance policy issued to Plaintiff by Mid-Century Insurance Company. In

both the original and amended complaint, Plaintiff seeks damages “well in excess of the

$75,000 limits” provided by the reformed. See Exhibits A & B. Plaintiff also alleges

                                              2

               Case 2:20-cv-01559-SCD Filed 10/09/20 Page 2 of 3 Document 1
that coverage must be in an amount of at least $600,000, indicating that Plaintiff is

seeking an amount above the jurisdictional threshold. See Exhibit B at ¶29.

       c.      The case is properly venued in that plaintiff is within the jurisdiction of the

Eastern District of Wisconsin, and that the damages for which insurance coverage is

sought occurred within the Eastern District of Wisconsin.

       d.      This Notice of Removal is timely under Section 1446(b) of Title 28 of the

United States Code because the time permitted by statute for filing has not expired.

       7.      Concurrent with the filing of this Notice of Removal, this defendant, by its

attorneys, will notify all active parties and the Clerk of the Circuit Court for Milwaukee

County that this case is the subject of a petition for removal in the United States District

Court for the Eastern District of Wisconsin, as required by 28 U.S.C. § 1446(d).

                    JURY DEMAND FOR ALL FACTUAL ISSUES

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Defendant hereby

demands trial by jury on all factual issues pertaining to Plaintiff’s claim seeking to

reform its policy of insurance.

       Dated this 9th day of October, 2020.


                                    CRIVELLO CARLSON, S.C.
                                    Attorneys for Mid-Century Insurance Company,

                                    By: Stacy K. Luell__________________
                                          DONALD H. CARLSON
                                          State Bar No: 1011273
                                          STACY K. LUELL
                                          State Bar No: 1036160

Post Office Address:
710 N. Plankinton Avenue, Suite 500
Milwaukee, WI 53203
Phone 414/271-7722
Fax 414/271-4438

                                              3

            Case 2:20-cv-01559-SCD Filed 10/09/20 Page 3 of 3 Document 1
